Case 19-34447   Doc 28   Filed 03/10/21 Entered 03/10/21 09:52:29   Desc Main
                           Document     Page 1 of 4
Case 19-34447   Doc 28   Filed 03/10/21 Entered 03/10/21 09:52:29   Desc Main
                           Document     Page 2 of 4
Case 19-34447   Doc 28   Filed 03/10/21 Entered 03/10/21 09:52:29   Desc Main
                           Document     Page 3 of 4
Case 19-34447   Doc 28   Filed 03/10/21 Entered 03/10/21 09:52:29   Desc Main
                           Document     Page 4 of 4
